Name: Council Directive 77/212/EEC of 8 March 1977 amending Directive 70/157/EEC relating to the permissible sound level and the exhaust system of motor vehicles
 Type: Directive
 Subject Matter: nan
 Date Published: 1977-03-12

 Important legal notice|31977L0212Council Directive 77/212/EEC of 8 March 1977 amending Directive 70/157/EEC relating to the permissible sound level and the exhaust system of motor vehicles Official Journal L 066 , 12/03/1977 P. 0033 - 0034 Finnish special edition: Chapter 15 Volume 2 P. 0061 Greek special edition: Chapter 13 Volume 6 P. 0020 Swedish special edition: Chapter 15 Volume 2 P. 0061 Spanish special edition: Chapter 13 Volume 7 P. 0023 Portuguese special edition Chapter 13 Volume 7 P. 0023 Special edition in Czech Chapter 13 Volume 004 P. 19 - 20 Special edition in Estonian Chapter 13 Volume 004 P. 19 - 20 Special edition in Hungarian Chapter 13 Volume 004 P. 19 - 20 Special edition in Lithuanian Chapter 13 Volume 004 P. 19 - 20 Special edition in Latvian Chapter 13 Volume 004 P. 19 - 20 Special edition in Maltese Chapter 13 Volume 004 P. 19 - 20 Special edition in Polish Chapter 13 Volume 004 P. 19 - 20 Special edition in Slovakian Chapter 13 Volume 004 P. 19 - 20 Special edition in Slovenian Chapter 13 Volume 004 P. 19 - 20COUNCIL DIRECTIVEof 8 March 1977amending Directive 70/157/EEC relating to the permissible sound level and the exhaust system of motor vehicles(77/212/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament [1],Having regard to the opinion of the Economic and Social Committee [2],Whereas Council Directive 70/157/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles [3], as last amended by Directive 73/350/EEC [4], lays down in its Annex the noise level limits for motor vehicles intended for use on the road, with or without bodywork, and having at least four wheels and a maximum design speed exceeding 25 km/h, with the exception of vehicles which run on rails, agricultural or forestry tractors and machinery and public works vehicles;Whereas for the protection of the general public from noise nuisance, suitable measures are required to reduce the noise level of motor vehicles; whereas such a reduction has been made possible by the technical progress in motor vehicle construction;Whereas the Annex to Directive 70/157/EEC should accordingly be amended by reducing the permissible noise-level values expressed in dB (A) for every category of vehicle referred to therein,HAS ADOPTED THIS DIRECTIVE:Article 1In the Annex to Directive 70/157/EEC, the table in section I.1 shall be replaced by the following table:Vehicle category | Value expressed in dB (A) decibels (A) |I.1.1.Vehicles intended for the carriage of passengers and comprising not more than nine seats including the driver's seat | 80 |I.1.2.Vehicles intended for the carriage of passengers, comprising more than nine seats including the driver's seat, and having a permissible maximum weight not exceeding 3 ·5 tonnes | 81 |I.1.3.Vehicles intended for the carriage of goods and having a permissible maximum weight not exceeding 3 ·5 tonnes | 81 |I.1.4.Vehicles intended for the carriage of passengers, comprising more than nine seats including the driver's seat, and having a permissible maximum weight exceeding 3 ·5 tonnes | 82 |I.1.5.Vehicles intended for the carriage of goods and having a permissible maximum weight exceeding 3 ·5 tonnes | 86 |I.1.6.Vehicles intended for the carriage of passengers, comprising more than nine seats including the driver's seat, and having an engine power equal to or exceeding 200 hp DIN | 85 |I.1.7.Vehicles intended for the carriage of goods or materials, having an engine power equal to or exceeding 200 hp DIN and a permissible maximum weight exceeding 12 tonnes | 88 |Article 21. With effect from 1 April 1977, no Member State shall, on grounds relating to the noise level and the exhaust system:- refuse EEC type-approval, or issue of the document referred to in Article 10 (1), third indent, of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers [5], as amended by the Act of Accession, or national type-approval for any type of motor vehicle,- or prohibit the initial entry into service of vehicles,if the noise level and the exhaust system of such type of vehicle or vehicles satisfy the requirements of Directive 70/157/EEC, as amended by the present Directive.2. With effect from 1 April 1980, Member States:- shall no longer issue the document provided for in Article 10 (1), third indent, of Directive 70/156/EEC for a type of vehicle whose noise level and exhaust system do not satisfy the requirements of Directive 70/157/EEC, as amended by the present Directive,- may refuse national type-approval for a type of vehicle whose noise level and exhaust system do not satisfy the requirements of Directive 70/157/EEC, as amended by the present Directive.However, for vehicles in category I.1.6 as shown in the table in Article 1, the date "1 April 1980" shall be replaced by the date "1 April 1982".3. With effect from 1 October 1982, Member States may prohibit the initial entry into service of vehicles whose noise level and exhaust system do not satisfy the requirements of Directive 70/157/EEC, as amended by the present Directive.Article 3Member States shall adopt and publish the provisions necessary to comply with this Directive by 1 April 1977 and shall forthwith inform the Commission thereof.Article 4This Directive is addressed to the Member States.Done at Brussels, 8 March 1977.For the CouncilThe PresidentD. OWEN[1] OJ No C 5, 8. 1. 1975, p. 54.[2] OJ No C 62, 15. 3. 1975, p. 33.[3] OJ No L 42, 23. 2. 1970, p. 16.[4] OJ No L 321, 22. 11. 1973, p. 33.[5] OJ No L 42, 23. 2. 1970, p. 1.--------------------------------------------------